Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terryonto McGrier appeals the district court’s order denying his 18 U.S.C. § 8582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we deny McGrier’s request for counsel and affirm for the reasons stated by the district court. United States v. McGrier, No. 2:93-cr-00196-l (S.D.W.Va. July 2, 2018). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.